                   Case 2:20-cv-01571-JCC Document 53 Filed 12/23/20 Page 1 of 4




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   In re:                                                    CASE NO. C20-1571-JCC
10
     SETH BASIL COLCHESTER,                                    ORDER
11
                                Petitioner,
12            v.

13   JEWEL LAZARO,
14                              Respondent.
15

16            This matter comes before the Court on Petitioner Seth Basil Colchester’s motion for
17   immediate return of a child pursuant to the 1980 Hague Convention on the Civil Aspects of
18   International Child Abduction (“Convention”) (Dkt. No. 17). Having thoroughly considered the
19   parties’ briefing and the relevant record, the Court hereby DENIES the motion for the reasons
20   explained herein.
21            It is undisputed that a Spanish court awarded Mr. Colchester sole custody of S.L.C., his
22   five-year-old child with Respondent Jewel Lazaro, in January 2020. (Dkt. Nos. 23-1 at 19, 26 at
23   5.) It is also undisputed that Ms. Lazaro brought S.L.C. to this Court’s jurisdictional district, in
24   violation of the Spanish court’s order, in April 2020. (Dkt. Nos. 17 at 3, 26 at 12.) 1 This is not
25
              1
              S.L.C. is currently under the care of S.L.C.’s maternal grandmother and/or aunt, who
26   are serving as Mr. Colchester’s agent in this capacity. (Dkt. Nos. 13 at 2, 17 at 6, 26 at 13.)

     ORDER
     C20-1571-JCC
     PAGE - 1
                   Case 2:20-cv-01571-JCC Document 53 Filed 12/23/20 Page 2 of 4




 1   the first time Ms. Lazaro has violated a court’s order regarding S.L.C.’s custodial arrangement.

 2   (Dkt. No. 12-9 at 3–4, 17 at 3, 26 at 9.)

 3             Following the most recent abduction, Mr. Colchester brought a petition to the Snohomish

 4   County Superior Court, seeking S.L.C.’s immediate return to him in Spain, as provided by the

 5   Convention and as implemented by the International Child Abduction Remedies Act (“ICARA”),

 6   22 U.S.C. §§ 9001–9011. (See Dkt. No. 1-1.) Ms. Lazaro removed the matter to this Court. (Dkt.

 7   No. 1.)

 8             Presently before the Court is Mr. Colchester’s motion for judgment on the pleadings. 2
 9   (See generally Dkt. Nos. 17, 33.) Mr. Colchester asks the Court to order Ms. Lazaro to return
10   S.L.C. to Mr. Colchester’s care in Spain. (Id.) He seeks this order without the Court’s
11   consideration of summary judgment briefing or an evidentiary hearing. (Id.) According to Mr.
12   Colchester, the Court has “‘a substantial degree of discretion in determining the procedures
13   necessary to resolve a petition filed pursuant to the Convention and ICARA.’” (Dkt. No. 33 at 3
14   (quoting West v. Dobrev, 735 F.3d 921, 930 (10th Cir. 2013).) However, to obtain the relief Mr.
15   Colchester seeks, Mr. Colchester must, at a minimum, establish a prima facie case that Ms.
16   Lazaro’s April 2020 removal of S.L.C. from Spain was wrongful under Spanish law and that
17   Spain was S.L.C.’s “habitual residence” at that time. 22 U.S.C. § 9003(e)(1)(A); Shalit v. Coppe,
18   182 F.3d 1124, 1128 (9th Cir. 1999).

19             Ms. Lazaro cannot meaningfully dispute that her April 2020 removal of S.L.C. was

20   wrongful under Spanish law. (See Dkt. No. 23-1 at 172–73 (April 14, 2020 ruling from Spanish

21   court for S.L.C.’s immediate return to Mr. Colchester in Spain).) Therefore, this is not an

22   obstacle to the relief Mr. Colchester seeks.

23             But it is not clear to the Court that Mr. Colchester has met his burden to establish that

24
               2
               Mr. Colchester did not style his motion as one seeking a judgment on the pleadings, but
25   in reply argued that this Court has authority to provide the relief he seeks through a judgment on
     such a motion. (Dkt. No. 33 at 2–3.) Therefore, the Court will consider the instant motion to be
26   one seeking a judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c).

     ORDER
     C20-1571-JCC
     PAGE - 2
                Case 2:20-cv-01571-JCC Document 53 Filed 12/23/20 Page 3 of 4




 1   S.L.C. was “habitually resident” in Spain prior to her removal. Convention at Article 3(a). This is

 2   a “fact-driven inquiry,” with a final determination based upon the totality of the circumstances.

 3   Monasky v. Taglieri, 140 S. Ct. 719, 727 (2020). At a minimum, Mr. Colchester must establish

 4   habitual residence by a preponderance of the evidence. See Shalit, 182 F.3d at 1128; In re

 5   Tsarbopoulos, 243 F.3d 550, slip op. at 1 (9th Cir. 2000) (unpublished). If he were to do so, the

 6   burden would shift to Ms. Lazaro to demonstrate, by clear and convincing evidence, that

 7   returning S.L.C. to Mr. Colchester’s care would result in a grave risk of physical or

 8   psychological harm. 22 U.S.C. § 9003(e)(2)(A).
 9          In support of his assertion that S.L.C. habitually resided with him in Spain at the time of
10   Ms. Lazaro’s most recent abduction, Mr. Colchester presents his own November 21, 2020
11   declaration, ex parte findings from a Spanish court dated April 14, 2020, and findings from the
12   Snohomish and King County Superior Courts on related but separate issues dated July 24, 2020
13   and October 28, 2020, respectively. (Dkt. Nos. 23 at 3–5; 23-1 at 113, 168, 172.) These
14   documents would provide some evidence that S.L.C.’s habitual residence at the time of removal
15   was with him in Spain. But they are rebutted by Ms. Lazaro’s own December 7, 2020 declaration
16   and a report prepared by a Spanish psychologist who interviewed S.L.C. at a hotel in Spain
17   shortly after Ms. Lazaro absconded with her. (See Dkt. Nos. 32 at 1–14, 32-3, 32-4, 51, 51-1.)
18   Without a hearing or other means to assess the credibility of this evidence, the Court cannot

19   determine whether Mr. Colchester has met his evidentiary burden. 3

20          For the foregoing reasons, Mr. Colchester’s motion for immediate return (Dkt. No. 17) is

21   DENIED. If either party wishes to expedite the case management deadlines previously provided

22   in the Court’s entry (Dkt. No. 5) or suggest an alternative means of resolving their dispute, they

23   may so move, either on a contested or stipulated basis. But absent such a motion, the parties

24
            3
              The Court disregards the Snohomish County Superior Court’s 2018 findings on this
25   issue because it predates, by more than a year, S.L.C.’s removal and does not consider the legal
     standard established in Monasky, 140 S. Ct. at 727, for assessing the habitual residency of a
26   young child. (See Dkt. No. 12-9 at 3.)

     ORDER
     C20-1571-JCC
     PAGE - 3
               Case 2:20-cv-01571-JCC Document 53 Filed 12/23/20 Page 4 of 4




 1   should anticipate that this matter will proceed in due course.

 2          DATED this 23rd day of December 2020.




                                                           A
 3

 4

 5
                                                           John C. Coughenour
 6                                                         UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-1571-JCC
     PAGE - 4
